ORDER

PER CURIAM.
William King (Husband) appeals the judgment of the Circuit Court of St. Francois County denying his motion to set aside the decree of dissolution of marriage to Alice King entered September 10, 1986. Husband contends that the trial court erred in not setting aside the decree of dissolution because the affidavit of service on him was “deficient on its face” and therefore the decree is void for lack of jurisdiction.
*94We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not err in denying Husband’s motion to set aside the decree of dissolution. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).